IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1296
                             Filed August 19, 2015

JANE IRENE MIKKELSON,
     Petitioner-Appellee/Cross-Appellant,

vs.

ALAN LEE SHACKLETON,
     Respondent-Appellant/Cross-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Cerro Gordo County, Colleen D.

Weiland, Judge.



      A father appeals and a mother cross-appeals the denial of their motions to

modify a decree establishing custody and visitation for their five-year-old son.

AFFIRMED.



      William T. Morrison of Morrison Law Firm, Mason City, for appellant.

      Evelyn Ocheltree of Iowa Legal Aid, Mason City, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                              2



TABOR, P.J.

          Jane Schreur1 and Alan Shackleton are the parents of P.S., who is now

five years old. Both parents sought to modify a stipulated custody and visitation

decree.       On appeal, Alan challenges the district court’s refusal to grant him

physical care. Jane challenges the court’s refusal to modify Alan’s visitation.

Because we agree with the court’s conclusion that neither party proved a

substantial and material change in circumstances, we affirm.

I.        Background Facts and Proceedings

          Jane and Alan were never married to each other. Jane married Garrett

Schreur in January 2012. They live in Kanawha, Iowa with their two-year-old son

and P.S. Alan lives in Mason City. Both parents enjoy the support of their

extended families in the surrounding area.

          Jane and Alan stipulated to joint legal custody in a decree entered in

September 2012. The decree granted physical care to Jane and granted Alan

visitation. The decree included a visitation schedule assigning holidays, granting

Alan three weeks of summer vacation, alternating weekend visitation, and one

midweek visit from 3:30 p.m. until 7:30 p.m.                 Alan was responsible for

transporting P.S. at the beginning of the visit and Jane was responsible for

transporting P.S. at the end of the visit, “so long as Alan does not move more

than twenty miles from the city limits of Mason City.” In May 2013, Jane and her

husband moved to Kanawha, Iowa, forty-two miles from Mason City.




1
     Jane went by the name of Jane Mikkelson at the time of the original decree.
                                           3



       Since entry of the decree, the parties have struggled to put P.S.’s best

interest ahead of their own discontent with each other. As a result, only seven

months after the decree, Alan filed a joint application for rule to show cause and

application for modification. He claims Jane’s home and car are unclean, P.S.’s

safety is compromised because Jane allows the child to be supervised by

criminals, who also are members of her family. He also claims Jane refused to

allow him visitation.

       Jane filed an answer and counterclaim for modification of visitation. Jane

claims the distance between the parties’ homes calls for a change in the

visitation schedule.      She also alleges Alan has engaged in “excessive

surveillance” to gather evidence against her for purposes of the modification

proceeding.    Specifically, she claims he equipped his home with cameras to

catch her driving by.      According to Jane, Alan also has photographed her

apartment and videotaped interviews with P.S.              He also hired a private

investigator and contacted her former landlord.

       The district court held a two-day hearing on the parents’ motions in June

2014. On July 10, 2014, the district court entered a ruling modifying the decree

only regarding the child support and medical support payments.2              The court

denied Alan’s request to modify physical care and Jane’s request to eliminate

Alan’s midweek visitation.

       Alan appeals. Jane cross-appeals.




2
  The court filed a separate ruling on Alan’s contempt allegations which is not a subject
of this appeal.
                                        4



II.    Standard of Review

       We review modification proceedings de novo. In re Marriage of Sisson,

843 N.W.2d 866, 870 (Iowa 2014). “We give considerable deference to the

district court’s credibility determinations because the court has firsthand

opportunity to hear the evidence and view the witnesses.” In re Marriage of

Berning, 745 N.W.2d 90, 92 (Iowa Ct. App. 2007).

III.   Physical Care

       Child custody should not be modified unless the petitioning party can

show a material and substantial change in circumstances since the original

decree. In re Marriage of Malloy, 687 N.W.2d 110, 113 (Iowa Ct. App. 2004).

We apply this heavy burden because “once custody of children has been fixed it

should be disturbed only for the most cogent reasons.” Dale v. Pearson, 555
N.W.2d 243, 245 (Iowa Ct. App. 1996).

       After reviewing the record, it is clear Alan and Jane struggle to cooperate

with each other. In support of his modification claim, Alan alleges a myriad of

bad behavior by Jane.       Specifically, he accuses her of failing to properly

supervise P.S., of associating with criminals and allowing them to supervise P.S.,

of failing to cordially communicate with Alan, and of driving with a suspended

license.   He also cites her move away from Mason City, and contends she

denied him visitation with P.S.

       Alan brought this same behavior to the attention of the district court. The

court acknowledged Jane’s “questionable parenting traits” and observed that she
                                            5



engaged in deception and “gaslighting”3 in her dealings with Alan and his family.

But the court noted this behavior was present at the time of the original decree.

Accordingly, the court found no substantial change in circumstances. The court

also noted Alan’s extreme monitoring and surveillance of Jane and concluded

awarding physical care to Alan was not in P.S.’s best interest.

       Like the district court, we find that to the extent Alan’s complaints

concerning Jane’s conduct are accurate, her conduct is not new since the time of

the original decree—with the exception of her move and the alleged denial of

visitation. The move—forty-two miles to Kanawha—was done for Jane’s

husband’s employment. Without extenuating circumstances, we do not change

custody solely on one parent’s move to a different community.                  See In re

Marriage of Crotty, 584 N.W.2d 714, 717 (Iowa Ct. App. 1998); see also In re

Marriage of Whalen, 569 N.W.2d 626, 630 (Iowa Ct. App. 1997) (declining to

modify physical care when one parent moved to a new residence fewer than 150

miles away).     The denial of the visits resulted in the court finding Jane in

contempt of the original decree. Given the heavy burden required to change a

custody provision, we do not find the denial of visitation sufficient to qualify as a

substantial and material change in this case.

       Even if there was a substantial change, we also agree with the district

court’s finding that modifying physical care would not be in P.S.’s best interest.

The district court said “both Jane and Alan are so heavily invested in making the



3
 The district court defined “gaslighting” as “methodically providing false information to a
person such that the person doubts his or her own perception and memory.” The term
comes from the 1938 play Gas Light (also known as Angel Street) by Patrick Hamilton.
                                         6



other look bad that they cannot see how their behavior negatively impacts P.S.”

A custody evaluator recommended that P.S. remain in Jane’s physical care

because of the stability the placement provides. We also have concerns about

separating P.S. from his younger sibling. See In re Marriage of Quirk–Edwards,

509 N.W.2d 476, 480 (Iowa 1993).

      All things considered, we find Alan has not carried his burden to show

modification of physical care is warranted.

IV.   Visitation

      Jane cross-appeals the denial of her request to eliminate Alan’s mid-week

visitation. She argues her move forty-two miles away, Alan’s inability to regularly

exercise the mid-week visit due to work, and his surveillance of her are all

circumstances that developed since the decree. The district court opined that

like Alan, Jane presented valid complaints—specifically regarding Alan’s

surveillance practices and regular requests to reschedule visits.

      Modification of visitation requires “a material change in circumstances

since the decree and that the requested change in visitation is in the best

interests of the children.” In re Marriage of Brown, 778 N.W.2d 47, 51–52 (Iowa

Ct. App. 2009). This is a less demanding burden and requires a less extensive

change in circumstances to justify the modification.      Id. at 51.   The goal of

visitation is to allow both parents “maximum physical and emotional contact.”

See Iowa Code 598.41(1)(a) (2013).

      In reviewing the record, we find Jane has not shown a material change in

circumstances to warrant limiting Alan’s visitation. The time it takes to travel
                                            7



between Kanawha and Mason City does not prohibit Alan from making the mid-

week trek. As for Alan’s work schedule, it is his responsibility to attend as many

scheduled visits as possible, though it is the responsibility of both parties to be

flexible enough to promote P.S.’s best interest. See In re Marriage of Riddle, 500
N.W.2d 718, 720 (Iowa Ct. App. 1993) (reiterating the principle that liberal

visitation is generally in the best interest of a child).

       In conclusion, we agree with the district court that the parties have not

carried their respective burdens to modify the original decree.

       Costs of this appeal shall be equally divided between the parties.

       AFFIRMED.